DECISION
Before the Court is plaintiff Christopher Merrill, and plaintiff James Pakuris' (hereinafter Plaintiffs) motion for entry of judgment on an arbitrator's decision dated September 15, 1995. The facts pertinent to this matter are set forth below.
On October 31, 1991, Plaintiffs were passengers in an automobile driven by defendant/cross-claim plaintiff Edward Trenn, Jr. when it was sideswiped by a school bus owned by defendant Arthur Bennett, registered to defendant town of North Kingstown, and driven by defendant Betty Williams. As a result, Plaintiffs suffered serious injuries. Ultimately, said arbitration decision awarded $66,250 to Merrill, $51,300 to Pakuris, and $6,070.18 to Trenn. On or about December 16, 1994, Trenn's insurer paid $25,000 each to Merrill and Pakuris. Subsequently, on or about April 11, 1996, and November 7, 1995, respectively, Merrill and Pakuris entered into settlement agreements with the remaining defendants (other than Trenn).
In light of these agreements, the only issue to be decided by this Court, with respect to the aforementioned motion, relates to a determination of the amount of prejudgment interest due and owing to Plaintiffs. After hearing the arguments of both sides and reviewing the memoranda, the Court finds the following formula should apply:
Prejudgment interest would inure to the benefit of plaintiffs at a rate of 12% per annum from the date the cause of action accrued. See R.I.G.L. § 9-21-10. Interest would continue to accrue (on the amounts specified in the arbitrator's award) until the date when Trenn's insurer made its $25,000 payments to Merrill and to Pakuris. At that point, said $25,000 would be credited against the arbitrator's award. Thereafter, interest (at 12% per annum) would continue on the difference until the date of judgment (or, in the instant case, until the date payment was made in accordance with the respective settlement agreements).
Based on the above formula, counsel for the Plaintiffs shall prepare and present a proposed judgment to be settled upon five (5) days notice to defendants' counsel.